UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 3561 Washington, D.C. 20549 April 8, 2010 Dear Ms. Reilly: RE: Cord Blood America Inc. Form S-1 filed February 10,2010 File No.: 333-164844 We have reviewed your comments to our registration statement filed with the Commission on February 10, 2010.We have prepared the following responses to your comments and have amended our registration statement accordingly. Please find our responses underneath each of the comments that you provided to us in your correspondence dated March 9, 2010. ExecutIve Compensation. page 39 Please update the Item 402 of Regulation S- K executive compensation disclosure for the fiscal year ended December 31, 2009. RESPONSE:We have updated the executive compensation disclosure for the fiscal year ended December 31, 2009. Financial Statements Please update your financial statements pursuant to Rule 8-08 of Regulation S-X.
